IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT




                              No. 91-2148



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                 versus

GUY WILLARD TOOKER,
BAO TRAN, ROY JOHN SCOTT,
ROBERT C. DeBROPHY,

                                             Defendants-Appellants.




           Appeals from the United States District Court
                 for the Southern District of Texas


 ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
    (Opinion March 30, 1992, 5th Cir., 1992______F.2d_______)

                             (May 8, 1992)

Before REAVLEY, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:

     Tooker,   Bao   Tran,   Scott,   and   DeBrophy,   appellants,   all

petition the court for a rehearing.         The petitioners' arguments

were all made in the original briefs to this court, and we reject

them for the reasons stated in the panel opinion.

     Petitioners point out a transposition in the original panel

opinion.   The opinion states:

     "Both DeBrophy and Scott contend that, because their
     letter of intent to Gessner described an agreement to
     sell Gessner `Basmati rice,' there is no evidence that
     either intended to sell Vietnamese rice in violation of
     the law."

United States v. Tooker, Slip Op. No. 91-2148, at 3809 (5th Cir.

March    30,   1992)   (emphasis   added).   This   passage   transposed

DeBrophy's and Scott's names with Gessner's.          Accordingly, the

sentence should be altered to read:

     "Both DeBrophy and Scott contend that, because Gessner's
     letter of intent to DeBrophy and Scott described an
     agreement to sell Gessner `Basmati rice,' there is no
     evidence that either DeBrophy or Scott intended to sell
     Vietnamese rice in violation of the law."

This typographical error has no effect on the court's reasoning or

result.    The appellants' petition is meritless.

     The court's opinion will be AMENDED as specified in this

order.    The petitions for rehearing are DENIED and no member of

this panel nor judge in regular active service on the Court having

requested that the Court be polled on rehearing en banc, (Federal

Rules of Appellate Procedure and Local Rule 35) the Suggestion for

Rehearing En Banc is DENIED.




                                     2